The question is whether the Multiple Dwelling Law, which applies to cities having a population of 800,000 inhabitants or more, violates the Home Rule provisions (Article XII) of the Constitution of the State of New York so far as it requires respondent to light the halls of his multiple dwelling.
The pertinent provisions of the Constitution and laws are as follows:
"§ 2. The Legislature shall not pass any law relating to the property, affairs or government of cities, which *Page 479 
shall be special or local either in its terms or in its effect, but shall act in relation to the property, affairs or government of any city only by general laws which shall in terms and in effect apply alike to all cities except on message from the governor declaring that an emergency exists and the concurrent action of two-thirds of the members of each house of the Legislature.
"§ 3. Every city shall have power to adopt and amend local laws not inconsistent with the constitution and laws of the State, relating to the powers, duties, qualifications, number, mode of selection and removal, terms of office and compensation of all officers and employees of the city, the transaction of its business, the incurring of its obligations, the presentation, ascertainment and discharge of claims against it, the acquisition, care, management and use of its streets and property, the wages or salaries, the hours of work or labor, and the protection, welfare and safety of persons employed by any contractor or subcontractor performing work, labor or services for it, and the government and regulation of the conduct of its inhabitants and the protection of their property, safety and health. The Legislature shall, at its next session after this section shall become part of the constitution, provide by general law for carrying into effect the provisions of this section.
"§ 4. The provisions of this article shall not be deemed to restrict the power of the Legislature to enact laws relating to matters other than the property, affairs or government of cities.
"§ 5. The Legislature may by general laws confer on cities such further powers of local legislation and administration as it may, from time to time, deem expedient."
City Home Rule Law (L. 1924, ch. 363; Cons. Laws, ch. 76), at section 21, paragraph 6, specifically restricts the local legislature from adopting a local law which "changes any provision of the tenement house law;" at section 30 declares: "It is not the intention of the legislature *Page 480 
* * * to restrict the powers of the legislature to pass laws regulating matters of state concern as distinguished from matters relating to the property, affairs or government of cities;" and at section 11 specifically limits the application of article XII, section 3, as to the power of the city to adopt and amend local laws of the character enumerated therein to such local laws as are "in relation to the property, affairs or government of the city."
The law is general in form although limited in effect to the city of New York, except as other cities or villages may adopt it by local laws (§ 3). If the Legislature is not hampered or restrained by the provisions of the Home Rule Amendment, its constitutionality must be upheld.
A division between State affairs and city affairs is plainly indicated, both by the Constitution and the City Home Rule Law passed pursuant to article XII, section 3, supra, to carry into effect the provisions of that section. That the amendment divides things that in their nature are indivisible by any scientific method of exclusive and inclusive classification has been suggested by an authority on the subject (McBain, 37 Pol. Sc. Q. 655). The line of demarcation must be drawn by the court as cases arise. The Constitution makes no attempt to define laws relating to the property, affairs or government of cities, nor has the Legislature, nor shall we at this time. One thing is clear. Under the carefully chosen language of the amendment a law may relate to or affect cities as civil divisions of the State or centers of population, without necessarily relating to the property, affairs or government of such cities. The well-recognized principle controls that all legislative power remains in the State Legislature, except as the Constitutions, State and Federal, have limited such power. As to general laws, it follows that the Legislature is supreme and its hands are free, except that it may no longer pass laws which, *Page 481 
although general in terms, in effect relate exclusively to the property, affairs or government of a city or cities and do not within their field apply alike to all cities. (Matter of Mayor,etc., of N.Y. [Elm Street], 246 N.Y. 72.)
The authority of the Legislature to pass general health laws limited only to cities of the first class — New York and Buffalo — and to tenement houses in such cities, under the former provisions of the Constitution, was upheld in Tenement HouseDept. v. Moeschen (179 N.Y. 325; affd., 203 U.S. 583).
A classification which included only such cities and such buildings was said to offend no existing constitutional provision. "An act necessary for the city of New York might not have the slightest application to Albany or Buffalo." The protection of the public health and safety is one of the acknowledged purposes of the police power of the State. The effect of a great conflagration in a crowded city, an epidemic, congestion in city slums, unsafe construction of hotels, all these and much besides could not be localized. Their effect upon the general welfare might be far-reaching. A non-resident might stumble and fall in the unlighted hallway of a multiple dwelling. The provision is for the benefit of all who have occasion to use the dwelling and not for the city of New York and its inhabitants alone.
The Legislature may make reasonable classifications based on population in order to enact health laws "which might be suitable and proper for the city of New York, a great seaport, exposed to peculiar dangers from infection and disease [which] might be unnecessary, burdensome and oppressive if applied to an inland city like Buffalo." (People ex rel. Einsfeld v. Murray,149 N.Y. 367.) Although the Tenement House Law was adopted as a general city law applicable to cities of the first class, the decision upholds a separate classification of large cities as proper for measures affecting the public health. The *Page 482 
mind of the court as was expressed in the opinion, was concentrated on the importance of the powers of legislative classification in accordance with population rather than on any division between State and city affairs.
On other subjects of legislation, State affairs have been held to include matters localized in their direct application to a single city. The Rapid Transit Act (L. 1912, ch. 226), which in terms applied to all cities of over one million inhabitants, was upheld as constitutional against the contention that it was a local city law, although in effect it applied only to the city of New York. "It was adopted not only for the benefit of the cities which, of course, would be affected, but of the public at large." (Admiral Realty Co. v. City of New York, 206 N.Y. 110.) Again, in Matter of McAneny v. Board of Estimate (232 N.Y. 377) it was held that rapid transit in the city of New York "has been generally regarded as a State affair."
These cases arose under the former article XII of the Constitution of 1894 which permitted a classification of the city of New York in terms of population applicable only to it. The underlying principle that tenement house legislation for large cities is a matter of State concern is not affected by the change. Under the Home Rule Amendment, as CARDOZO, J., pointed out in the Elm Street Case (supra), a forced and unnatural classification, which in effect applies to the property, affairs or government of a single city, may not, despite its pretense of generality, survive judicial scrutiny. Nothing in that decision precludes the Legislature from making a proper classification, based on population, in matters of State concern, although only a single city is predominately and peculiarly affected thereby. Nothing in the amended Constitution prevents the Legislature from passing laws general in terms but local in their immediate application, so long as it does not act in relation to the property, government or affairs of cities as such. The Home Rule Amendment has not restricted the legislative powers of *Page 483 
the State in this regard. (City of New York v. Village ofLawrence, 250 N.Y. 429.)
The Home Rule Amendment did not create a multitude of city states, self governing in all respects in matters affecting "the government and regulation of the conduct of [their] inhabitants and the protection of their property, safety and health." (Art. XII, § 3.) Local laws must be "not inconsistent with the constitution and laws of the State." The Legislature may by general laws confer upon cities powers of local legislation and administration in matters of State concern when it deems expedient to do so (Art. XII, § 5), or it may act in its own way in such matters. To exact that laws peculiarly adapted to conditions existing in the city of New York must apply alike in terms and effect to all cities, is to deny to the Legislature all powers of reasonable classification based on population in matters within its field of operation.
The conclusion follows that the life, health and safety of the inhabitants of the city of New York are not, under the Home Rule Amendment, a city concern which can be localized and delimited by the city boundaries, but are the concern of the whole State; that the Multiple Dwelling Law so far as here questioned is a general health law (Admiral Realty Co. v. City of New York, supra, p. 139) which does not, either in terms or effect, relate to the property, government or affairs of a single city within the meaning of the amendment; that it is based on a reasonable classification which properly separates the city of New York with its population of 6,000,000 and upwards from all other cities of the State; from Buffalo with its estimated population of 500,000 and upwards, as well as from the little cities of 10,000 population or less; and that, tested by the legislative interpretation of its purpose and by the decisions of this court, it cannot be condemned as a mere subterfuge, scheme or device to evade wholesome constitutional provisions. It must, therefore, be upheld as against the attack made by the respondent upon *Page 484 
it. Other questions may arise in the future which will require us to consider other features of the law.
The judgment should be reversed and the complaint dismissed, with costs in this court and in the trial court.